Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 07/18/2019.
Claims 1-20 are pending.

Claim Objections
Claim 6 and 7 are objected to because of the following informalities: 
Regarding claim 6 the examiner recommends amending the claim to “The method of claim 5, wherein the machine learning framework comprises a plurality of universal application programming interfaces (APIs) for training a machine learning model using the selected machine learning algorithm…” and removing “(APIs)” from claim 7 since it depends on claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The following analysis is according to the 2019 revised patent subject matter eligibility guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method with an abstract idea grouping of a mental process without significantly more. Claim 1 recites register, in a machine learning algorithm repository, a plurality of machine learning algorithms, wherein each machine learning algorithm is an algorithm used to train a machine learning model to perform a related task; index, by the machine learning framework, the plurality of machine learning algorithms to generate and store in a machine learning algorithm index data storage, a machine learning algorithm metadata model for each machine learning algorithm in the plurality of machine learning algorithms; receive, via a user interface of the machine learning framework, a user specification of at least one analytics pipeline task for which at least one machine learning model is to be trained; convert, by a machine learning algorithm search criteria generation engine of the machine learning framework, the user specification to one or more machine learning algorithm search criteria; search, by a machine learning algorithm search engine of the machine learning framework, the machine learning algorithm index data storage, based on the one or more machine learning algorithm search criteria, to identify at least one matching machine learning algorithm having a corresponding machine learning algorithm metadata model that matches the one or more machine learning algorithm search criteria; and output, via the user interface, information describing the at least one matching machine learning algorithm..
The following limitations recite a judicial exception. The limitation convert, by a machine learning algorithm search criteria generation engine of the machine learning framework, the user specification to one or more machine learning algorithm search criteria, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “convert” language in the context of this claim encompasses the user to manually extract and translate user specification into search criteria and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. Similarly, the limitation search, by a machine learning algorithm search engine of the machine learning framework, the machine learning algorithm index data storage, based on the one or more machine learning algorithm search criteria, to identify at least one matching machine learning algorithm having a corresponding machine learning algorithm metadata model that matches the one or more machine learning algorithm search criteria, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “search” language in the context of this claim encompasses the user to manually find the matching machine learning algorithm and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements which do not integrate the claim into a practical application. The limitations register, in a machine learning algorithm repository, a plurality of machine learning algorithms, wherein each machine learning algorithm is an algorithm used to train a machine learning model to perform a related task; index, by the machine learning framework, the plurality of machine learning algorithms to generate and store in a machine learning algorithm index data storage, a machine learning algorithm metadata model for each machine learning algorithm in the plurality of machine learning algorithms; receive, via a user interface of the machine learning framework, a user specification of at least one analytics pipeline task for which at least one machine learning model is to be trained are recited at a high level of generality which are merely additional pre-activity solution for storing data  and is a form of insignificant extra-solution activity. Further the step, output, via the user interface, information describing the at least one matching machine learning algorithm is a post solution activity which is also a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a data processing system to perform the register, index, and output data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application nor provide an inventive concept. The claim is not patent eligible.
Claims 2-8 are rejected under the same rationale of claim 1 for no additional elements to integrate into a practical application nor provide an inventive concept.
Claims 9-16 and 17-20 are also rejected under the same rationale as claim set 1-8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 9-10, 13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dent et al. (US 2020/0012962 A1) in view of Kempf et al. (US 2019/0005089 A1) and further in view of Beall III et al. (US 2019/0325094 A1).

Regarding claim 1, Dent et al. A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a machine learning framework, wherein the machine learning framework operates to: 
register, in a machine learning algorithm repository, a plurality of machine learning algorithms, wherein each machine learning algorithm is an algorithm used to train a machine learning model to perform a related task (Dent et al. [0029] discloses machine learning algorithm database 124 illustrated in Fig. 1 which is used by the training module to build machine learning models based on target metric to be predicted); 
index, by the machine learning framework, the plurality of machine learning algorithms to generate and store in a machine learning algorithm index data storage, a machine learning algorithm metadata model for each machine learning algorithm in the plurality of machine learning algorithms (Dent et al. [0029] discloses listing machine learning algorithms 124 in GUI 102 available to a user to select and train machine learning model 110. Therefore, through selecting from a list, the machine learning algorithms may be indexed. [0049] discloses providing user with a visualization of information associated with a particular machine learning algorithm used to train a machine learning model. Therefore, information is stored for each machine learning algorithm within machine learning algorithms 124); 
output, via the user interface, information describing the at least one [matching] machine learning algorithm (Dent et al. [0049] discloses providing user with a visualization of information associated with a particular machine learning algorithm used to train a machine learning model).
Dent et al. lacks explicitly 
receive, via a user interface of the machine learning framework, a user specification of at least one analytics pipeline task for which at least one machine learning model is to be trained; 
convert, by a machine learning algorithm search criteria generation engine of the machine learning framework, the user specification to one or more machine learning algorithm search criteria; 
search, by a machine learning algorithm search engine of the machine learning framework, the machine learning algorithm index data storage, based on the one or more machine learning algorithm search criteria, to identify at least one matching machine learning algorithm having a corresponding machine learning algorithm metadata model that matches the one or more machine learning algorithm search criteria; and 
Kempf et al. teaches
receive, via a user interface of the machine learning framework, a user specification of at least one analytics pipeline task for which at least one machine learning model is to be trained (Kempf et al. [0023]-[0024] teaches receiving search query from a user which is used to train machine learning model to predict entity type of an object through the prediction module 208. The prediction module 208 may determine a term feature and additionally extract morphological features therefore, training based on an analytics pipeline task as illustrated in Fig. 3); 
convert, by a machine learning algorithm search criteria generation engine of the machine learning framework, the user specification to one or more machine learning algorithm search criteria (Kempf et al. [0023]-[0024] teaches extracting terms from the search query provided by the user and providing term features based on the extracted terms for the machine learning model); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dent et al. to incorporate the teachings of Kempf et al. to “receive, via a user interface of the machine learning framework, a user specification of at least one analytics pipeline task for which at least one machine learning model is to be trained; convert, by a machine learning algorithm search criteria generation engine of the machine learning framework, the user specification to one or more machine learning algorithm search criteria;” in order to efficiently permit user input into the system for machine learning and prevent having to compile the system every time new specification for the machine learning is needed. Further, the conversion allows quickly performing searches based on understandable terms vs user terms to prevent potential errors with unmatched specification.
Beall III et al. teaches
search, by a machine learning algorithm search engine of the machine learning framework, the machine learning algorithm index data storage, based on the one or more machine learning algorithm search criteria, to identify at least one matching machine learning algorithm having a corresponding machine learning algorithm metadata model that matches the one or more machine learning algorithm search criteria (Beall III [0078]-[0081] teaches matching a machine learning algorithm based on the obtained matching criteria. [0071]-[0072] teaches determining the machine learning algorithm based on the identified criteria.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dent et al. to incorporate the teachings of Beall III et al. to “search, by a machine learning algorithm search engine of the machine learning framework, the machine learning algorithm index data storage, based on the one or more machine learning algorithm search criteria, to identify at least one matching machine learning algorithm having a corresponding machine learning algorithm metadata model that matches the one or more machine learning algorithm search criteria” in order to improve compatibility and expedite compatibility testing (Beall III et al. Derwent advantage).

Regarding claim 2, The method of claim 1, wherein the machine learning framework is further configured to: 
register, in a trained machine learning model repository, a plurality of trained machine learning models (Dent et al. [0053] discloses displaying the list of machine learning model versions and deploying the one or more trained machine learning models. Therefore, the trained machine learning models must be registered in memory); 
index, by the machine learning framework, the plurality of trained machine learning models to generate and store in a trained machine learning model index data storage, a trained machine learning model metadata models for each trained machine learning algorithm in the plurality of trained machine learning models (Dent et al. [0053] discloses displaying the list of machine learning model versions. Further, an API can be attached to the machine learning model to enable a user to access the machine learning model and prediction data generated by the machine learning model. Therefore, the trained machine learning models may be indexed through the list and API); 
search, by the machine learning framework, the trained machine learning model index data storage, based on the one or more machine learning algorithm search criteria, to identify zero or more matching trained machine learning models having a corresponding trained machine learning model metadata model that matches the one or more machine learning algorithm search criteria (Dent et al. [0056] discloses the automated ML platform to select one of the machine learning models based on performance of the machine learning model. Beall III et al. [0078]-[0081] teaches matching a machine learning algorithm based on the obtained matching criteria. [0071]-[0072] teaches determining the machine learning algorithm based on the identified criteria. Therefore, Beall III et al. is being used to cure Dent et al. to match and select the machine learning model based on search criteria); and 
output, via the user interface, information describing the zero or more matching trained machine learning model (Dent et al. Fig 8B ML model Version 1 along with corresponding info is displayed. ML model Version 2 along with corresponding info is displayed).

Regarding claim 5, The method of claim 1, wherein the machine learning framework further operates to: 
Dent et al. further discloses
receive a user selection of a machine learning algorithm from the at least one matching machine learning algorithm (Dent et al. [0029] discloses a user selecting a machine learning algorithm displayed in the GUI); and 
train a machine learning model using the selected machine learning algorithm to generate a new trained machine learning model (Dent et al. [0029] discloses a user selecting a machine learning algorithm displayed in the GUI to train a machine learning model).

Regarding claim 9, it’s directed to a computer program product having similar limitations cited in claim 1. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 10, it’s directed to a computer program product having similar limitations cited in claim 2. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 13, it’s directed to a computer program product having similar limitations cited in claim 5. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 5 above.


Regarding claim 17, it’s directed to a system having similar limitations cited in claim 1. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 18, it’s directed to a system having similar limitations cited in claim 2. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 19, it’s directed to a system having similar limitations cited in claim 5. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dent et al. (US 2020/0012962 A1) in view of Kempf et al. (US 2019/0005089 A1) and further in view of Beall III (US 2019/0325094 A1) and further in view of Edwards et al. (US 10,581,866 B1).

Regarding claim 4, Dent et al. in view of Kempf et al. and further in view of Beall III et al. combination teach The method of claim 1, 
the combination lacks explicitly
wherein the machine learning framework further operates to determine, for each machine learning algorithm in the plurality of machine learning algorithms in the machine learning algorithm repository, a degree of matching of the machine learning algorithm to the one or more machine learning algorithm search criteria, wherein the output of the information describing the at least one matching machine learning algorithm comprises a ranked listing of the at least one matching machine learning algorithm based on the degree of matching for each Page 29 of 37 ARC82016015OUS01matching machine learning algorithm in the at least one matching machine learning algorithm.
Edwards et al. teaches
wherein the machine learning framework further operates to determine, for each machine learning algorithm in the plurality of machine learning algorithms in the machine learning algorithm repository, a degree of matching of the machine learning algorithm to the one or more machine learning algorithm search criteria (Edwards et al. [col. 11, lines 3-12] teaches outputting a degree to which the data matches historical data on which the machine learning model was trained), wherein the output of the information describing the at least one matching machine learning algorithm comprises a ranked listing of the at least one matching machine learning algorithm based on the degree of matching for each Page 29 of 37 ARC82016015OUS01matching machine learning algorithm in the at least one matching machine learning algorithm (Edwards et al. [col. 10, lines 31-32] and [col. 11, lines 3-12] teaches outputting a score that indicates a confidence level associated with a prediction from the trained machine learning model. Therefore, teaching the concept of ranking a list of matched data in combination with Beall III et al. which taught the matched algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Edwards et al. to “wherein the machine learning framework further operates to determine, for each machine learning algorithm in the plurality of machine learning algorithms in the machine learning algorithm repository, a degree of matching of the machine learning algorithm to the one or more machine learning algorithm search criteria, wherein the output of the information describing the at least one matching machine learning algorithm comprises a ranked listing of the at least one matching machine learning algorithm based on the degree of matching for eachPage 29 of 37 ARC82016015OUS01matching machine learning algorithm in the at least one matching machine learning algorithm” in order to improve visibility into the machine learning system and more user control for selecting the user desired machine learning algorithm based on the determined data.

Regarding claim 12, it’s directed to a computer program product having similar limitations cited in claim 4. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 6-7, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dent et al. (US 2020/0012962 A1) in view of Kempf et al. (US 2019/0005089 A1) and further in view of Beall III et al. (US 2019/0325094 A1) and further in view of Jain et al. (US 2019/0087746 A1).

Regarding claim 6, the combination teaches The method of claim 5,
the combination lacks explicitly
wherein the machine learning framework comprises a plurality of universal application programming interfaces for training a machine learning model using the selected machine learning algorithm, wherein the plurality of universal application programming interfaces provide standardized mechanisms for all of the machine learning algorithms registered in the machine learning algorithm repository, and wherein training the machine learning model using the selected machine learning algorithm comprises invoking the plurality of universal application programming interfaces to perform the training of the machine learning model.
Jain et al. teaches
wherein the machine learning framework comprises a plurality of universal application programming interfaces for training a machine learning model using the selected machine learning algorithm (Jain et al. [0054] teaches an API component which may comprise one or more APIs configured to interface with machine-learning models/algorithms for training models/algorithms), wherein the plurality of universal application programming interfaces provide standardized mechanisms for all of the machine learning algorithms registered in the machine learning algorithm repository (Jain et al. [0124] teaches the API component may be utilized to access the one or more machine learning algorithms concurrently where the API component may contain one or more APIs [0054]), and wherein training the machine learning model using the selected machine learning algorithm comprises invoking the plurality of universal application programming interfaces to perform the training of the machine learning model (Jain et al. [0054] teaches the API component which may comprise one or more APIs to interface with multiple models in parallel to train models/algorithms. Further, the APIs make be invoked by any system and component of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Edwards et al. to “wherein the machine learning framework comprises a plurality of universal application programming interfaces for training a machine learning model using the selected machine learning algorithm, wherein the plurality of universal application programming interfaces provide standardized mechanisms for all of the machine learning algorithms registered in the machine learning algorithm repository, and wherein training the machine learning model using the selected machine learning algorithm comprises invoking the plurality of universal application programming interfaces to perform the training of the machine learning model” in order to efficiently allow developer access into the machine learning framework for accessing and communicating data without needing to recompile the system each time data is needed or transmitted.

Regarding claim 7, The method of claim 6, wherein the plurality of universal application programming interfaces (APIs) comprises at least one of: 
a data collections API that provides computer logic for forming logical collections of data samples, associating features vectors with data samples and collections, and associating output labels generated by a trained machine learning model with data collections (No rejection since only one type of API is required by claim); 
Jain et al. teaches
a training API that provides computer logic for training a machine learning model using the selected machine learning algorithm (Jain et al. Fig. 2 element 228 API in combination with element 220 Algorithm/Model trainer teach the training API. [0054] teaches API component 228 comprises one or more APIs configured to interface with machine-learning models/algorithms for training models/algorithms. [0054] further teaches API component and/or APIs may be invoked by any systems and components of systems herein), describing the trained machine learning model generated by the training API (Jain et al. [0050]-[0051] teaches the model 222 to be trained by model trainer 220 which may be through one or more featurization operations. The featurization operations for training od models may include global unique identifiers, URLs, geography, etc), and associating the trained machinePage 30 of 37 ARC82016015OUS01learning model with a data collection used to train the trained machine learning model (Jain et al. [0052] teaches model 222 to be incrementally or wholly update by model trainer 220 based on feedback, additional incidents received, and/or the like), 
a prediction API that provides computer logic for classifying new data instances based on a previously trained machine learning model and for searching previously trained machine learning models  (No rejection since only one type of API is required by claim), 
a cross-validation API that provides computer logic enabling selection of datasets for testing a trained machine learning model  (No rejection since only one type of API is required by claim), or 
a clustering API that provides computer logic for performing a clustering of feature vectors based on a vector similarity measure  (No rejection since only one type of API is required by claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Edwards et al. to “a training API that provides computer logic for training a machine learning model using the selected machine learning algorithm, describing the trained machine learning model generated by the training API, and associating the trained machinePage 30 of 37 ARC82016015OUS01learning model with a data collection used to train the trained machine learning model” in order to efficiently allow developer access into the machine learning framework for accessing and communicating data without needing to recompile the system each time data is needed or transmitted.

Regarding claim 14, it’s directed to a computer program product having similar limitations cited in claim 6. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 15, it’s directed to a computer program product having similar limitations cited in claim 7. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 20, it’s directed to a system having similar limitations cited in claim 6. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.


Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dent et al. (US 2020/0012962 A1) in view of Kempf et al. (US 2019/0005089 A1) and further in view of Beall III et al. (US 2019/0325094 A1) and further in view of Okanohara et al. (US 2016/0217387 A1).

Regarding claim 8, the combination teaches The method of claim 1, 
the combination lacks explicitly 
wherein the machine learning algorithm metadata model comprises a description of aggregate data collections associated with the machine learning algorithm, a description of features generated by the machine learning algorithm from the data collections, a description of the machine learning model generated by the machine learning algorithm, and provenance information about the machine learning algorithm.
Okanohara et al. teaches
wherein the machine learning algorithm metadata model comprises a description of aggregate data collections associated with the machine learning algorithm (Okanohara et al. [0017] teaches the machine learning model to include a results log which may store results for a period of time or specific number of results, store summary of collected data, etc), a description of features generated by the machine learning algorithm from the data collections (Okanohara et al. [0017] teaches the machine learning model to include structural metadata which contains feature definitions), a description of the machine learning model generated by the machine learning algorithm (Okanohara et al. [0017] teaches the machine learning model to include structural metadata which contains necessary information for identifying what the model is and what the model does), and provenance information about the machine learning algorithm (Okanohara et al. [0017] teaches the machine learning model may also include context information such has where the model has been or is operating in or the geographic location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Okanohara et al. to “wherein the machine learning algorithm metadata model comprises a description of aggregate data collections associated with the machine learning algorithm, a description of features generated by the machine learning algorithm from the data collections, a description of the machine learning model generated by the machine learning algorithm, and provenance information about the machine learning algorithm” in order to improve user visibility of the machine learning models and permit greater development and training of the machine learning algorithms/models.

Regarding claim 16, it’s directed to a computer program product having similar limitations cited in claim 8. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 8 above.

	
Allowable Subject Matter
Claims 3 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193